I concur in the judgment and add these few words to make clear my comprehension of the effect of our decision on an evidential point in this case.
Generally speaking, the credibility of witnesses cannot be supported until it is directly attacked. Direct attack is usually exemplified by impeachment based on testimony by other witnesses that the witness under attack has a bad reputation for truth and veracity.2 Such an attack can be *Page 125 
met by rebuttal witnesses supporting the attacked witness's good reputation in the same particulars.
As I understand it, all that is done by our decision in this case is to recognize and approve a particular variety of direct attack upon a witness's credibility based on Webb v. State
(1876), 29 Ohio St. 351.
The Webb case, in effect, concluded that when a state's witness is accused by the defendant with having committed the crime for which the defendant is on trial, the attack is direct. That straightness warrants allowing the state to call rebuttal witnesses to support its witness's "reputation for truth * * * to rebut any imputation against his credit which the evidence of guilt makes against him." Webb v. State, id. at 358.
The application of Webb, thus construed, does not unduly widen the opportunity to divert trials and waste time by concern with collateral issues.
2 Discussions of "reputation" and "character" frequently use those terms as though they were interchangeable. If character is what a man is and reputation is what people think he is, then generally evidence either supporting character or attacking credibility directly is "reputation" evidence.